Citation Nr: 0923005	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-09 935A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
2003, for the award of service connection for residuals of a 
right knee injury with arthritis.  

2.  Entitlement to an effective date earlier than June 2, 
2003, for the award of service connection for residuals of a 
right knee injury with instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserve, including 
periods of active duty from August to December 1989; from 
December 1990 to May 1991; from January to September 1996.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a January 2007 statement, the appellant referred to a 
claim of service connection for sleep apnea.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

On May 19, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


